Justice BAER,
concurring in support of deniaL
I rely upon the factual and procedural history set forth in Mr. Justice Castille’s Statement in Support of Denial. I join my esteemed colleague in believing that the Petition for an “Emergency” Stay of the trial court’s March 23, 2004 Order filed on behalf of Petitioner, Andrea Konow, Esquire (Petitioner) should be denied because of her failure to seek a stay from the trial judge. I concur also in Mr. Justice Castille’s observations that the practical effects of this Court’s grant of a stay would be to precipitate what may be an unnecessary mistrial in a capital case to *921the detriment of most involved, and to reward the defendant for his own egregious misconduct.
I write separately because I decline to assume Petitioner’s behavior lacks ethieality or represents petulance. Likewise, I am unwilling to presuppose that this litigation crisis has arisen from a strategy adopted by the Defenders Association of Philadelphia County. This Court obviously never has the opportunity to observe the proceedings, and, in this case, we do not even have the benefit of a record to review. Absent anything but inference, I will presume good faith. I note that our inability to review a record only strengthens my belief that we should not interfere with the distinguished trial judge orchestrating this difficult legal quagmire.
On this basis, I concur.